DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 04/02/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16-23 and 25-27, 30-32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Seo (US 20130306945) (Seo) in view of Kim et al (WO 2011/149240) (Kim). 

In reference to claim 16 and 18-20, Seo teaches a light-emitting element (Seo [0055]) comprising an ITO anode (Seo [0115]), an aluminum cathode (Seo [0115]) and a light emitting layer comprising a thermally activated delayed fluorescence compound including 2-(biphenyl-4-yl)-4,6-bis(12-phenylindolo[2,3-a]carbazol-11-yl)-1-,3,5-triazine (PIC-TRZ) (Seo [0096]),  and a first organic compound which easily accepts electrons and PCzPCA1 as shown below as a second organic compound which easily accepts holes wherein the first and second organic compounds are host materials [0089]. See for example device Example 1 (Seo [0219]) except wherein the TADF compound is substituted with taught functional equivalent PIC-TRZ (Seo [0096] [0100]).  


    PNG
    media_image1.png
    323
    323
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    356
    404
    media_image2.png
    Greyscale


Seo further teaches that the first organic compound for the host material that easily accepts electrons is a pi-electron deficient heteroaromatic compound (Seo [0098]).  

Seo does not specifically teach that the heterocyclic compound is also a triphenylene compound.  

With respect to the difference, Kim teaches a compound of formula 1 as shown below (Kim [0015]) for use as a host material for an organic electroluminescent device (Kim [0029]),

    PNG
    media_image3.png
    190
    348
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    208
    319
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    153
    202
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    245
    509
    media_image6.png
    Greyscale


for example, wherein in the formula 1, R1 is a group of formula 4, wherein Q1, Q2 and Q3 are a hydrogen or a bond to the triphenylene, R2 is a triazine of formula 20, wherein Q1, Q2 and Q2 are each hydrogen or a bond to the triphenylene (e.g. compound 54 except wherein the triazine group of formula 20 is not substituted with phenyl groups).  

Kim discloses the host material of formula 1 that encompasses the presently claimed TP compound, including wherein in the formula 1, R1 is a group of formula 4, wherein Q1, Q2 and Q3 are a hydrogen or a bond to the triphenylene, R2 is a triazine of formula 20, wherein Q1, Q2 and Q2 are each hydrogen or a bond to the triphenylene (e.g. compound 54 except wherein the triazine group of formula 20 is not substituted with phenyl groups). Each of the disclosed substituents from the substituent groups of Kim are considered functionally equivalent and their selection would lead to obvious variants of the compound of formula 1.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the host material of formula 1 to provide the compound 
	
Kim teaches that when the compound of formula 1 is used as a host material for an organic electroluminescent device, the device has improved luminous efficiency, luminance, thermal stability, driving voltage and lifetime (Kim [0029]).

In light of the motivation of using the host material of formula 1 as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the host material of formula 1 of Kim in order to give a device with improved luminous efficiency, luminance, thermal stability, driving voltage and lifetime. 

Seo in view of Kim does not expressly teach that the thermally activated delayed fluorescence compound has the claimed T1 and S1 difference, this is considered an inherent property of the compound. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155. Titanium Metal Corp. v. Banner, 227 USPQ 772. Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims. In re Fitzgerald, 205 USPQ 597, 195 USPQ 430(reads on wherein the TP compound is a compound of formula (1) wherein R1, and R2 are each not present and R3 is a dibenzothiophenyl-pyridine group and R3 includes a dibenzothiophene group).

In reference to claim 17, Seo in view of Kim teaches the device as described above for claim 16. The luminescence quantum efficiency of the TADF compound is an inherent property of the compound. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I). Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155. Titanium Metal Corp. v. Banner, 227 USPQ 772. Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims. In re Fitzgerald, 205 USPQ 597, 195 USPQ 430.

In reference to claim 21, Seo in view of Kim teaches the device as described above for claim 16. The compound PIC-TRZ comprises both a triazine group (acceptor) and a carbazole group (donor) as defined in the instant specification (PG Pub of instant application US 20170092875 [0019]).  

In reference to claim 22 and 23, Seo in view of Kim teaches the device as described above for claim 16. The HOMO, LUMO and S1 singlet energy of the compounds are an inherent properties of the compounds. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I). Recitation of General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155. Titanium Metal Corp. v. Banner, 227 USPQ 772. Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims. In re Fitzgerald, 205 USPQ 597, 195 USPQ 430.


In reference to claim 26-27, Seo in view of Kim teaches the device as described above for claim 16 (reads on wherein the TP compound has a group 
    PNG
    media_image7.png
    118
    114
    media_image7.png
    Greyscale
 wherein R is hydrogen).  


In reference to claim 30-31, Seo in view of Kim teaches the device as described above for claim 16 (reads on wherein R3 has a carbazole which is an electron donating group that exerts an +M mesomeric effect that is a heteroaryl group having a N heteroatom).

In reference to claim 32, Seo in view of Kim teaches the device as described above for claim 16 (reads on wherein R3 has a triazine which is an electron donating group that exerts an -M mesomeric effect).

In reference to claim 34, Seo in view of Kim teaches the device as described above for claim 16 and specifically taches that layers are formed by vacuum evaporation (Seo [0221]) (reads on a sublimation method).

In reference to claim 25, Seo in view of Kim teaches the device as described above for claim 16. Kim further teaches that in adjacent substituents R1 and R2 of the formula 1 can be fused to the triphenylene moiety (Kim [0017).
Response to Arguments
Applicant's arguments filed 04/02/2021 have been fully considered but they are not persuasive. 

Initially, applicant has argued that the Kim is not related to the field of TADF and that a skilled artisan would recognize that the identification of host materials that are suitable for TADF emitters as their properties are different from those of phosphorescent emitters. This argument has been fully considered but not found convincing for at least the following reasons. Initially, the role of the host material is as stated in the remarks, identical regardless of the emission material. That is, the host material is present to ensure good energy transfer of ‘holes’ and electrons to the emitting material wherein the HOMO and LUMO are selected to promote transfer to the emission material. For any emissive dopant, the selection of a host will be contingent upon the relationship between the electronic properties (HOMO, LUMO, S1, T1) of the host material, the dopant material as well as materials in adjacent layers (electron/hole transport/buffer/injection layers etc.) and such design is well known the ordinarily skilled artisan. 
Applicant further argues that the examples in the instant specification that the claimed compounds are particularly suitable as host materials for TADF compounds. This argument has been fully considered but not found convincing for at least the following reasons. 

Initially, as discussed in the interview of April 09 2021, Example I6 as pointed to in the instant specification, comprising host material H6, is not a claimed device. The claimed devices require a “TP compound” of formula (1) wherein one of R1, R2 and R3 is a triazine. The claim, as written, does not include triazine further substituted by two triphenylenes groups as is present in compound H6 of device example I6. 

Furthermore, the results do not appear to be commensurate in scope with the prior art and do not appear to include any information regarding statistical significance (See MPEP 716.02).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/Sean M DeGuire/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786